Title: From Louisa Catherine Johnson Adams to George Washington Adams, 10 August 1820
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 10 August 1820
				
				As I am much afraid that I shall not accomplish the plan proposed in my last Letter to John you will have an opportunity to take a part at the last exhibition in preference to the one you mention in October as should your father be able to go on he will probably not stay more than a fort night and that might not suit the time fixed—Your Letters to me leave me so little to answer that I can only write you a few lines; as it is difficult to keep up a correspondence which is only supported on one side—and your occupations are too numerous to admit of your wasting your time on so frivolous an object.—My object in writing you at present, is to send you a small gift of ten Dollars, the utmost my limitted means will admit of; which I hope you will immediately make use of to arrange any little embarrassments you may be under when you receive it—and make yourself easy in having spent it to some useful purpose—Do not be offended at this suggestion but remember that the caution comes from your Mother, and prove to her that it will not be necessary in future—I am easily deceived once, but cannot be so very often.—In the Winter I hope to see you again, and much reformed in your general manners, which you may rely upon it, it is essential for you to pay attention to—Have you seen your fathers character in the Aurora by Brutus?. It is certainly highly drawn but not calculated to do much mischief—Give my love to John and believe me as usual most affectionately your Mother
				
					L. C. Adams
				
				
					Write me immediately on the receipt of this—Your last excuse has already served long enough.
				
			